DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                GREGG B. SULKIN and PAULA SULKIN,
                            Appellants,

                                    v.

   THE BANK OF NEW YORK MELLON, As Successor Trustee Under
        NOVASTAR MORTGAGE FUNDING TRUST 2005-3,
                        Appellee.

                              No. 4D15-264

                              [June 15, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Donald     Hafele,     Judge;    L.T.    Case     No.
502008CA029710XXXXMB.

  Adriana C. Clamens of Harrington Law Associates, PLLC, West Palm
Beach, for appellants.

  Kimberly S. Mello and Laura J. Bassini of Greenberg Traurig, P.A.,
Tampa, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

CIKLIN, C.J., WARNER and TAYLOR, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.